Citation Nr: 0426282	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to left shoulder and right hand.

2.  Entitlement to service connection for residuals of right 
shoulder injury.

3.  Entitlement to service connection for residuals of injury 
to neck.

4.  Entitlement to service connection for residuals of injury 
to arms.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his January 2004 substantive appeal of the issue of 
entitlement to service connection for migraine headaches, the 
veteran requested a Travel Board.  In a statement dated in 
February 2004, the veteran withdrew his request for a Travel 
Board.  The appeal of this issue is merged with the appeal of 
the other issues set forth above.

During the initial review of the appeal of issues 1 through 
4, the Board determined that additional development was 
needed and, in March 2001, remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on his behalf in 
April 2004.

In February 2004, the appellant raised the issue of service 
connection for posttraumatic stress disorder.  The issue is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran is diagnosed as having impingement syndrome, 
shoulders, right and left, degenerative disc disease of the 
cervical spine, and carpal tunnel syndrome.

2.  The service medical records (SMRs) reflect entries for 
isolated findings and treatment of an injury to the left 
shoulder and right wrist after being caught between a truck 
and a trailer.  The SMRs reflect no record of any subsequent 
treatment for chronic or continued residuals in active 
service.

3.  The Report of Medical Examination for Separation from 
active service reflects that all areas except the mouth and 
throat were assessed as normal.

4.  There is no competent record of complaints, findings, or 
treatment for, shoulder, neck, arm, or hand, pathology in the 
years immediately after his separation from service.

5.  The evidence of record does not show shoulder impingement 
syndrome, left and right, degenerative disc disease of the 
cervical spine, or arms and hands pathology, due to carpal 
tunnel syndrome or other causes, to have been caused or made 
worse by active military service.  Arthritis of the neck was 
first shown years after separation from service.

6.  The veteran has a lengthy medically documented history of 
migraine headaches of unknown etiology after service.

7.  The SMRs reflect one entry for a complaint which involved 
a headache but a finding of an upper respiratory infection.  
There are no other entries for complaints, findings, or 
treatment for, continuing headaches during active service.

8.  The Report of Medical Examination for Separation reflects 
that the neurological area was assessed as normal.

9.  There is no record of complaints, findings, or treatment 
for, continuing headaches in the years immediately after his 
separation from service.

10.  The evidence of record does not show the veteran's 
migraine headaches to have been caused or made worse by 
active military service.


CONCLUSIONS OF LAW

1.  Chronic residuals of injury to left shoulder and right 
hand were not incurred in or aggravated by active military 
service.  Right hand pathology is not clinically established  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  Residuals of right shoulder injury was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Residuals of injury to neck, to include degenerative disc 
disease of the cervical spine, were not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).

4.  Residuals of injury to arms, to include carpal tunnel 
syndrome, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

5.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his initial claim in January 1999.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's initial claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in a letter dated in February 2002 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim for entitlement to service connection as 
concerns his upper extremities.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that the RO had requested the VA and private treatment 
records previously identified by the veteran as supportive of 
his claim, and that the RO would obtain specific private 
treatment records he later identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to inform 
the RO of any additional information or evidence he desired 
obtained and to send the RO the evidence needed as soon as 
possible, which the Board construes as reasonably informing 
him to submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further, the Board notes that the veteran's initial claim was 
continually under development throughout the appeal period, 
to include the March 2001 Board remand.  Moreover, the April 
2002 rating decision reflects that the veteran's initial 
claim was adjudicated on a de novo basis under the VCAA after 
issuance of the letter.  The RO continued to develop 
additional records from the private providers earlier 
identified by the veteran until the case was returned to the 
Board.  Therefore, the Board finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the veteran in the pursuit of 
his claim.  As noted, the veteran's case has been under 
continued development, to include after the issuance of the 
letter.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that he was not impeded in the pursuit of his 
claim, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the veteran's claim for migraine headaches, 
proper VCAA notice was done prior to the initial adjudication 
of the claim via a letter dated in April 2003.  The April 
2003 letter provided a detailed explanation to the veteran of 
what was required to show service connection.  As to who 
would obtain what part of the evidence needed, the April 2003 
letter set forth all of the evidence obtained by the RO to 
that date and informed the veteran that the RO would obtain 
any other private medical evidence he identified, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to do so.  The letter also informed the 
veteran to send any medical evidence in his possession.

The Board finds that the April 2003 letter meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 
1-2004 (February 24, 2004); Pelegrini v. Principi, 18 Vet. 
App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, private treatment records identified by 
the veteran, Social Security Administration (SSA) records, 
and arranged for appropriate medical examinations.  Neither 
the veteran nor his representative has asserted that there is 
further evidence to be developed or that there is a request 
for assistance which has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran submitted his claim for service 
connection for residuals of a shoulder and hand injury in 
January 1999.  An August 1999 rating decision denied the 
claim.  As noted, the claim was reconsidered under the VCAA, 
and the April 2002 rating decision again denied the claim.  
The veteran submitted his claim for service connection for 
headaches in May 1997.  Through an apparent administrative 
oversight, however, it was not adjudicated until 2003, when 
the July 2003 rating decision denied the claim.



I.  Service connection claims for designated upper 
extremities and neck.

Factual background.

The SMRs reflect that, in May 1968 while serving in Vietnam, 
the veteran was trapped between a truck and a trailer and 
sustained an injury to his left shoulder and right wrist.  He 
was prescribed Darvon.

In a letter he wrote to his wife while hospitalized, the 
veteran related that his hands were swollen, but his left 
shoulder took the brunt of the impact.  He also related that 
x-rays reveled no broken bones, his shoulder hurt a lot but 
he could move it.

A May 1968 DA Form 8-275-3, Clinical Record Cover Sheet, 
reflects that the veteran was hospitalized from May 26, 1968, 
to May 28, 1968.  The form reflects his diagnosis as 
contusions of the left shoulder, which were treated and 
improved.  The phrase, "right hand and wrist," is lined 
through.  X-rays of the left shoulder and the right hand were 
negative.  The SMRs reflect no subsequent entries for 
complaints, findings, or treatment for, any symptom or 
condition related to the 1968 injury.

The veteran's May 1970 Report of Medical History for his 
physical examination at separation from active service 
reflects that he did not even note the injury or any then 
current residuals from it.  The May 1970 Report of Medical 
Examination for Separation reflects that, except for his 
throat, all areas were assessed as normal.  His mouth and 
throat were assessed as abnormal due to enlarged tonsils.  
The veteran confirmed at his separation that there had been 
no change in his medical condition since the May 1970 
examination.

A March 1998 EMG Report reflects that the test showed a mild 
to moderate entrapment neuropathy of both median nerves at 
the carpal tunnel, and a very mild entrapment of both ulnar 
nerves at Guyon's canal.  There was no evidence of diffuse 
peripheral neuropathy or of upper exterior radiculopathy.  A 
December 1998 x-ray report reflects that there was minimal 
spurring at C6-C7, which was described as mild degenerative 
disease.

At the October 1999 RO hearing, the veteran related that the 
1968 accident caused him pain in his chest area, arms, and 
neck, where he was trapped.  The veteran opined that had he 
been positioned much lower his head would have been cut off.  
The veteran acknowledged wanting to get out of the hospital 
as soon as possible, and that he did not seek further 
treatment while in service.  He related that, after 
separating from service, he took over-the-counter medications 
regularly for headaches and neck pain.  As his symptoms 
continued to get worse, he first sought treatment around 
1975.  The care provider who treated him no longer has 
records and he did not remember having treated the veteran.  
The veteran related that, after he had exhausted his funds 
for treatment, his provider referred him to VA in 1985.  The 
veteran also related that, due to the passage of time, he 
didn't mention the 1968 injury to VA care providers at that 
time.

In statements dated in November 1999, the veteran's mother 
related that he had experienced headaches and neck pain since 
the early seventies, and a fellow brick mason related that 
the veteran complained about his left arm and left wrist in 
1976, and he had difficulty holding the bricks.

A November 2000 private report of C.D.V., MD, reflects that 
he conducted an examination of the veteran for SSA.  The 
report reflects that the veteran reported that, in 1968-1970, 
he was pinned between the truck and trailer, and since then 
he has developed pain affecting his neck which results in 
headaches.  The veteran also reported that he had worked as a 
bricklayer for most of his adult life and he gradually 
developed back, hip, knee, shoulder, elbow, foot, and ankle 
pain.  Dr. V noted x-rays which showed cervical disc disease 
at C6-C7.  His examination revealed the veteran's wrist 
motion to be normal but with uneven grip strength testing.  
Dr. V observed that the veteran's limited head turning was 
evidence of carpal tunnel syndrome and shoulder impingement.  
Dr. V did not render an opinion as to any relationship 
between the veteran's then current symptomatology and the 
1968 in-service injury.

The August 2001 VA Spine Examination Report reflects that the 
examiner first performed a full review of the case file.  The 
veteran reported that he believed his headaches are caused by 
his neck, and that he has swelling in various joints about 
his body.  The examiner noted left knee joint effusion and 
restricted motion and the veteran's complaint of pain along 
the lateral border of both feet.  The examiner noted that 
those symptoms were recorded because he deemed them as 
symptoms of a generalized joint disorder of a migrating 
nature.  Physical examination revealed limitation of motion 
(LOM) of the cervical spine and shoulders.  The range of 
motion of the left and right wrist was intact, though with 
some pain at the extreme range.  There was hypalgesia and 
hypesthesia to pin prick in the distal phalangeal volar 
surfaces of the fingertips.  X-rays of the left and right 
shoulder, and right wrist, were interpreted as showing no 
pathological process.  The examiner rendered the following 
impressions: etiology of the disorders of the shoulders, 
arms, and neck, is left rotator cuff impingement; etiology of 
the migrating joint pains in the arms is bilateral median 
nerve entrapment, carpal tunnel by test and bilateral ulnar 
entrapment, Guyan's canal by test, no peripheral neuropathy 
or radiculopathy; and etiology of cervical spine degenerate 
discopathy, C6-C7, small broad based disc herniation, C6-C7.

The examiner observed that his analysis of the veteran's 
medical history and complaints, and the presentation of the 
knee joint effusion, led him to strongly suspect that the 
veteran has a generalized inflammatory low-grade joint 
process related to a collagen disorder.  The examiner 
specifically noted that was not part of the Board 2001 remand 
instruction, but observed that he deemed it part of the 
veteran's musculoskeletal problem.  Then, the examiner opined 
that it is not likely that the veteran's shoulder joint 
condition, arm complaints, and neck condition, are the result 
of the 1968 in-service injury.  The examiner explained that 
the possibility of a connection is not present, because when 
one analyzes the mechanism of the injury, the findings after 
the injury and the lack of heavy demand for medical 
attention, the possibility of relation to the incident or 
trauma is simply not present.  The examiner also noted the 
fact that the veteran worked at his trade of a brick mason 
for a considerable length of time, and brick mason is a heavy 
occupation.  The examiner noted that his opinion as to the 
absence of a connection with the veteran's 1968 injury was 
unequivocal.

In a February 2002 private report, C.E.R., MD, related that 
he reviewed the veteran's VA file, and that it is his opinion 
the veteran's degenerative arthritis of the neck could 
possibly be related to his injuries that he had in service in 
1998.

In a report dated in May 2002, and received by the RO in June 
2002, Dr. R related that he treated the veteran in the late 
1970s and early 1980s for arthritis of his neck.  He 
confirmed that he has no treatment records from that period 
but does remember having treated the veteran for degenerative 
arthritis of the neck many years ago.  He opined that the 
degenerative arthritis of his neck would be consistent with 
his injury to his neck documented in his VA record, and that 
it is more likely than not related back to the injury in 
1968.

In a May 2003 private report, J.L.W., MD, related that he 
examined the veteran the day of the report.  Dr. W related 
the results of his examination and noted that, by history, 
the veteran sustained an injury to his shoulders and neck in 
1968, and that the veteran continued to have difficulty with 
headaches and pain in his neck and shoulders since the 
injury.  Then Dr. W noted that, according to the veteran's 
history, his current problems date back to his 1968 injury 
and he denied any other injury; so, based on that history, 
Dr. W opined that the veteran's current symptoms are due to 
the 1968 injury.

The August 2003 VA Spine Examination Report reflects that the 
examiner reviewed the case file and noted the veteran's 
extensive history.  The examiner rendered an impression that 
the 1968 in-service injury is not the approximate cause of 
the veteran's chronic neck pain and stiffness.  It is more 
likely that it is due to generalized immobility and relative 
motion inactivity.  The examiner noted that, while she agreed 
with Dr. W that the veteran manifested LOM of the cervical 
spine and weakness of the right triceps, the EMG/nerve 
conduction studies of 1998 indicated that it was mild to 
moderated nerve entrapment at the wrist and not at the 
cervical spine.  The examiner then noted the 2002 MRI, which 
showed a small central based disc protrusion but with no 
canal stenosis.  The examiner observed that the mild loss of 
disc height at that level suggests chronic degenerative 
changes, which is not what one would expect from the 1968 
injury.

The veteran's representative asserts that the primary 
emphasis should be given to Dr. R's opinions.  The 
representative asserts that Dr. R's 10 to 15 years of 
treating the veteran should not be placed on the same plane 
as the "5 minutes the C&P doctor spent with the veteran."

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases, including osteoarthritis, may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).  When making a determination 
of service connection, VA must administer its regulations 
under a broad and liberal interpretation consistent with the 
facts in each case.  38 C.F.R. § 3.303(a) (2003).

Initially, the Board disagrees with and rejects the 
assertions of the veteran's representative.  First, the 
representative's premise is flawed, in that it assumes 
constant and regular treatment by Dr. R during the 10 to 15 
year period, which is disproved by the record. The veteran 
related at the RO hearing that he did not receive extensive 
treatment due to his lack of funds.  Further, Dr. R's recall, 
as will be set forth below, is not entirely in accord with 
what records are extant.   SMRs document injury solely to the 
veteran's left shoulder and left wrist.

Second, there is no evidence in the SMRs that the veteran's 
neck or arms were injured in the 1968 accident.  Although the 
veteran related at the RO hearing that his pain and other 
symptoms were constant after the accident, his symptoms were 
not so significant that he noted it on his 1970 Report of 
Medical History or to the examiner at his physical 
examination for separation.  Even the lay statements 
submitted place the veteran's symptoms at 1975 or 1976 at the 
earliest, which is after a number of years of plying his 
brick masonry trade.

The Board notes that Dr. R's February 2002 and June 2002 
reports reflect that he treated the veteran for degenerative 
arthritis of the neck, but his May 2003 report reflects that 
he treated the veteran for degenerative arthritis of the back 
in the 1970s and 1980.  The May 2003 report also reflects 
that injuries to the veteran's back and neck are related to 
the 1968 accident.  The Board deems these inconsistencies as 
indicative of Dr. R's reliance on the veteran's current 
historical reports rather than his actual treatment 
experience with the veteran.  Then there is the matter of the 
records which are extant.  The veteran did locate some of Dr. 
R's treatment notes from 1984 and 1985.  They reflect that 
Dr. R treated him for headaches.  The Board notes that the 
entries reflect no opinion as to etiology, to include any 
cervical spine pathology.

Such is not the case with the August 2001 VA examination 
report.  Although there is no notation of time, the Board 
seriously doubts that the examiner performed such an 
exhaustive review of the veteran's case file and physical 
examination in only 5 minutes.  The "mere suspicion" which 
the veteran's representative assumes the examiner directed at 
Dr. R's abilities was in fact the way the examiner expressed 
his informed hypothesis that the veteran manifests an 
inflammatory joint process related to a collagen disorder.  
The main factor is that the examiner was unequivocal that the 
veteran's current symptoms are not related to the 1968 
injury.

The Board notes Dr. W's opinion to be based entirely on the 
veteran's reported history which is not confirmed by the 
clinical records.  Restating a patient's oral history is not 
a valid medical opinion of etiology. Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The August 2003 VA examination report 
reflects that the examiner opined the veteran's neck 
symptomatology is not related to his 1968 injury and based 
that opinion on the nature of the veteran's cervical spine 
degenerative disc disease.  As did the examiner at the August 
2001 examination, the examiner opined that it is the 
veteran's carpal tunnel syndrome which causes his arm 
symptomatology.

The veteran did not manifest carpal tunnel syndrome until 
many years after his active service.  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The Board finds that the VA 
examiners based their opinions and assessments primarily on 
their analysis of the veteran's pathology as well as his 
documented history, whereas Dr. R and Dr. W relied almost 
entirely on the veteran's reported history.  The veteran 
appears convinced that his conditions are due to his 1968 
injury, but there is no showing that he has any medical 
training. Laypersons are not qualified to render medical 
opinions, and such are entitled to no weight.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In addition, the first evidence of arthritis is many years 
following separation from service, and it is not shown to be 
related thereto.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).



II.  Service connection for migraine headaches.

Factual background.

An October 1968 entry in the SMRs reflects that the veteran 
presented with complaints of sore throat, nasal congestion, 
and bifrontal headache partially resolved with aspirin.  The 
examiner rendered an impression of upper respiratory 
infection.  This is the only entry in the SMRs which reflects 
a complaint of headache.  The May 1970 Report of Medical 
History reflects that the veteran denied any history of 
frequent or severe headaches.  The May 1970 Report of Medical 
Examination for Separation reflects that the neurologic area 
was assessed as normal.

Treatment notes of Dr. R of April 1984 and two entries in 
1985 reflect that the veteran was still having headaches and 
they had not gotten better.  The last entry reflects that Dr. 
R would refer the veteran to the VA hospital.  Dr. R's 
September 1985 letter of referral reflects that the veteran 
has experienced headaches for the past few years and they had 
gradually become worse in nature.  He recommended a full 
workup.  He made no comment on etiology.

The case file reflects extensive VA treatment records for 
complaints of migraine headaches.  The records reflect x-ray 
studies of the cervical spine, but the medical evidence of 
record reflects no entry or opinion as to etiology.  The June 
1997 VA Neurological Examination Report reflects that the 
veteran reported that his headaches started in the late 
1970s.  The examiner assessed the neurological examination as 
within normal limits.  He rendered a diagnosis of episodic 
muscle type headaches.  The examiner made no comment as to 
etiology.

SSA records of April 2000 described the veteran's headaches 
as of unknown etiology.

Analysis.

The legal standard for service connection is set forth in 
Part I and is incorporated here by reference.  The SMRs 
reflect no occurrence of headache other than that associated 
with one event of an upper respiratory infection.  Further, 
the evidence of record shows the veteran's headaches did not 
have their onset until the mid-1970s at the earliest.  There 
simply is no evidence to connect the veteran's migraine 
headaches with his active service.  The veteran is entitled 
to the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for residuals of injury to 
left shoulder and right hand is denied.

Entitlement to service connection for residuals of right 
shoulder injury is denied.

Entitlement to service connection for residuals of injury to 
neck is denied.

Entitlement to service connection for residuals of injury to 
arms is denied.

Entitlement to service connection for migraine headaches is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



